DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Memari et al. (US 2016/0150824). Memari et al. discloses an e-cigarette system comprising a portable charging and re-filling case 100 (cradle). The case 100 further comprises a receptacle chassis 2 (defining an inner space) which is a holder that is sized to securely hold the PV 1; it is shown in an open configuration (second position) and is adapted to store the electronic cigarette 1 or any other PV in a specific position that enables the PV 1 to accurately engage with and align against electrical charging contacts, data transfer contacts and e-liquid re-filling nozzle that are all in the case. The PV holder or receptacle chassis 2 in this embodiment is pivotally attached to the main body of the portable charging and re-filling case 100 such that in a closed configuration (first position) the PV 1 is stored securely within the casing of the portable charging and re-filling case 100. The PV or the chassis that holds the PV is magnetically latched into the case ([0446]-[0448]; [0885]-[0889]; Figures 7 and 8). Memari et al. does not disclose that power is supplied to the PV regardless of whether chassis 2 is in the open configuration (second position) or the closed configuration (first position). Memari et al. specifically discloses that the electrical contacts of the PV engage with charging .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KATHERINE A WILL/Examiner, Art Unit 1747            


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747